In a holdover summary proceeding instituted by the landlord in the City Court of New Rochelle to recover possession of a four-room apartment on the second floor of premises owned by him, a final order was entered in favor of the landlord. On appeal, the final order was reversed on the law by the County Court of Westchester County and the petition dismissed. Order of the Qounty Court of Westchester County and the final order entered thereon in the City Court of New Rochelle reversed on the law, and the final order of the City Court of New Rochelle dated February 5, 1948, affirmed, with costs in all courts. The payment by the tenant, and the acceptance by the landlord, of rent after the expiration of the term of the written lease did not create a tenancy for another year during the period of the emergency rent laws. (Stern v. Equitable Trust Co., 238 N. Y. 267.) Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.